DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on February 2, 2022 with respect to independent claims 1 have been fully considered and are persuasive. Based on the Applicant's arguments, the 35 U.S.C. 103 Claim Rejections previously set in the Office Action mailed on 11/04/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method for performing wireless communication by a first device, the method comprising: transmitting sidelink control information (SCI) to a second device through a physical sidelink control channel (PSCCH); transmitting, to the second device through a physical sidelink shared channel (PSSCH), at least one demodulation reference signal (DMRS) for reference signal received power (RSRP) measurement; obtaining reference signal power from transmit power layer-3 (L3) filtered using L3 filter coefficient information; receiving, from the second device, information related to RSRP L3 filtered using L3 filter coefficient information; obtaining a sidelink (SL) pathloss by subtracting the L3 filtered RSRP from the L3 filtered reference signal power; and determining first transmit power based on the SL pathloss.

Regarding independent claim 1, the closest prior art of Panteleev discloses a method performed by a UE in wireless communication with another UE, where a sidelink pathloss is calculated (Panteleev, Fig. 1, page 6 ln 19-22, Fig. 6, page 20 ln 7-24). DMRS for PSCCH/PSSCH is signaled by a Master UE to the Slave UE for measuring SL-RSRP (Panteleev, page 6 ln 23-32, page 7 ln 1-2, page 7 ln 20-21). A sidelink reference signal power (SL-referenceSignalPower) is determined from a received indication of SL-referenceSignalPower (601). The SL-referenceSignalPower is used as a predefined power control parameter for transmission of reference signals. The Master UE calculates the SL-referenceSignalPower using the signaled SL-RSRP and the knowledge of the transmission power (Panteleev, page 7 ln 5-6, page 7 ln 18-19, Fig. 6, page 20 ln 17-19). The SL-RSRP is measured and transmitted by the Slave UE to the Master UE (Panteleev, page 7 ln 21-23, Figure 6, page 20 ln 19-22). The sidelink pathloss (PLs) is determined based on difference between the SL-RSRP and the SL-referenceSignalPower. Additionally, the Master UE filters out the measurements from the Slave UE that do not contain its useful power (Panteleev, page 6 ln 19-22, page 9 ln 24-25, Fig. 6, page 20 ln 22-23). Then, a sidelink transmission power level is set based on the sidelink pathloss (607) (Panteleev, page 6 ln 30-32, page 10 ln 1-3, Fig. 6, page 20 ln 24).
Regarding independent claim 1, the closest prior art of Chen discloses that the SCI is transmitted and received on the PSCCH (Chen, [0092]-[0095], [0160]). Chen further discloses that before using the S-RSRP measurement results, it is applied a layer 3 filtering using a preconfigured filterCoefficient (Chen, [0384]).
Regarding independent claim 1, the closest prior art of ETSI discloses the referenceSignalPower is defined as the linear average over the power contributions of all resource elements that carry reference signals and provided by higher layers. The linear average calculation includes a coefficient n indicating the amount of numbers in the average calculation (ETSI, page 16 ln 15-18, page 46, Section 5.2 ln 8-10). The path loss is calculated in 

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method for performing wireless communication by a first device, the method comprising: 
transmitting sidelink control information (SCI) to a second device through a physical sidelink control channel (PSCCH); 
transmitting, to the second device through a physical sidelink shared channel (PSSCH), at least one demodulation reference signal (DMRS) for reference signal received power (RSRP) measurement; 
obtaining reference signal power from transmit power layer-3 (L3) filtered using L3 filter coefficient information; 
receiving, from the second device, information related to RSRP L3 filtered using L3 filter coefficient information; 
obtaining a sidelink (SL) pathloss by subtracting the L3 filtered RSRP from the L3 filtered reference signal power; and 
determining first transmit power based on the SL pathloss” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 17 and 19 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473